BLD-202                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2079
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                TIMOTHY BAUKMAN, also known as TAUHEED BAUKMAN, also
                   known as T DOG, also known as TIM GOTTI, Appellant
                     ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-05-cr-00440-008)
                      District Judge: Honorable R. Barclay Surrick
                      ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 21, 2022
          Before: MCKEE, GREENAWAY, Jr., and PORTER, Circuit Judges

                             (Opinion filed: August 25, 2022)
                                        _________

                                        OPINION*
                                        _________
PER CURIAM

       Timothy Baukman appeals pro se from the District Court’s order denying his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Government has filed a motion for summary affirmance and to be relieved of its

obligation to file a brief. We grant the Government’s motion and will summarily affirm

the District Court’s judgment.

                                            I.

       In 2008, a jury convicted Baukman of over 90 offenses related to his role in a

large-scale drug trafficking operation. His crimes included money laundering in violation

of 18 U.S.C. § 1956(a)(1)(A)(i) & (B)(i); possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c); and possession of cocaine with intent

to distribute in violation of 21 U.S.C. § 841(a)(1). He was sentenced to 360 months’

imprisonment followed by ten years of supervised release. He is scheduled for release in

August 2031, and is incarcerated at Federal Medical Center in Devens, Massachusetts.

       In November 2020, through counsel, Baukman filed a motion to reduce his

sentence, then filed a pro se motion for compassionate release. Baukman, who was 44

years old when he filed the motion, contended that he suffered from hypertension, obesity

(body mass index 36.1), and obstructive sleep disorder which presented “extraordinary

and compelling” circumstances for release because his health conditions placed him at an

increased risk for complications should he be infected with the COVID-19 virus. The

Government opposed the motions. The District Court considered both motions and

determined that although Baukman had exhausted his administrative remedies and had

established an “extraordinary and compelling” reason for release under § 3582(c)(1), the


                                             2
18 U.S.C. § 3553(a) factors counseled against release. See ECF No. 1879. Baukman

timely appealed.

                                            II.

        We review the denial of a motion for compassionate release for abuse of

discretion.1 See United States v. Pawlowski, 967 F.3d 327, 329-30 (3d Cir. 2020). We

may take summary action if “no substantial question is presented” in the appeal. 3d Cir.

L.A.R. 27.4.

        We agree with the District Court that the § 3553(a) sentencing factors counseled

against granting Baukman’s motion. In particular, as the District Court explained, the

seriousness of the offense weighed against granting release: Baukman’s crimes stemmed

from “one of the largest cocaine and crack trafficking organizations ever prosecuted in

the Eastern District of Pennsylvania,” the organization placed approximately $25 million

worth of drugs into the district, and Baukman was “integral” to the drug operation, as he

managed the apartment that was the base of operation for cocaine processing and

laundered the profits by depositing the funds into a bank account in his son’s name. ECF

No. 1879.

        Furthermore, the District Court appropriately considered the length of time

remaining on Baukman’s sentence. Noting that Baukman had served just over half of his

360-month sentence (he had served 204 months in prison), the District Court explained


1
    We have jurisdiction under 28 U.S.C. § 1291.

                                             3
that “granting [Baukman] release now would undermine the need for his sentence to

reflect the ‘seriousness of the offense,’ ‘respect for the law,’ and ‘adequate deterrence’”

considerations set forth in § 3553(a). See id. (quoting § 3553(a)); see also Pawlowski,

967 F.3d at 330-31. That Baukman is incarcerated at a federal medical center, which is

well-equipped to manage his medical conditions and a COVID-19 outbreak at the

facility, also weighed against granting release.2

       Although the record reflects that, in over a decade of incarceration, Baukman has

incurred only one disciplinary infraction and has taken steps towards rehabilitation, the

District Court did not commit a “clear error of judgment” in determining that the

applicable sentencing factors counseled against granting release. See Pawlowski, 967

F.3d at 330 (internal quotation marks and citation omitted).

       Accordingly, we will affirm the District Court’s judgment. 3d Cir. LAR 27.4; 3d

Cir. I.O.P. 10.6.




2
  In its motion, the Government stated that the Bureau of Prisons informed it that
Baukman received a Moderna vaccine in February and March 2021, and a booster shot in
November 2021. C.A. No. 24 at p. 9. The District Court did not have the benefit of
Baukman’s vaccination status when it issued its order, nor did Baukman discuss his status
in his brief. To the extent that Baukman is vaccinated, that would support the denial of
his motion for release.

                                              4